PER CURIAM.
This petitioner has filed an original petition for writ of habeas corpus. The matters upon which he relies to obtain relief occurred in the trial court in Collier County.
It is a well-established rule of this state that relief by way of habeas corpus is not available unless or until the petitioner has exhausted all avenues of relief which are open to him pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. Mitchell v. Wainwright, 155 So.2d 868 (Fla.1963); Zuniga v. State, 184 So.2d 659 (Fla.App.1st, 1966).
Petitioner having failed to pursue such method of relief we hereby deny the application for a writ of habeas corpus.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.